Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-9, 11-19, 21-22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to a third page number of the third page line is greater than a second page number of the second page line and a third plane number of the third plane is greater than a second plane number of the second plane, and wherein a second page number of the second page line is greater than a first page number of the first page line and a second plane number of the second plane is greater than a first plane number of a first plane.
4.	With respect to dependent claim 2-9 since these claims are depending on claim 1, therefore claims 2-9 are allowable subject matter. 
5.	With respect to independent claims 11, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to a third page number of the third page line is greater than a second page number of the second page line and a third plane number of the third plane is greater than a second plane number of the second plane, and wherein a second page number of the second page line is greater than a first page number of the first page line and a second plane number of the second plane is greater than a first plane number of a first plane.
6.	With respect to dependent claim 12-19 since these claims are depending on claim 11, therefore claim 12-19 is allowable subject matter. 
7.	With respect to independent claims 21, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to a third page number of the third page line is greater than a second page number of the second page line and a third plane number of the third plane is greater than a second plane number of the second plane, and wherein a second page number of the second page line is greater than a first page number of the first page line and a second plane number of the second plane is greater than a first plane number of a first plane.
8.	With respect to dependent claim 22 since these claims are depending on claim 21, therefore claim 22 is allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
07/15/2022
/HAN YANG/
Primary Examiner, Art Unit 2824